        Case 2:19-cr-00140-MRH Document 23 Filed 07/08/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  )      Docket No. 2:19-cr-00140
                                          )
                                          )
              V.                          )      ELECTRONICALLY FILED
                                         )
                                         )
                                         )
ROBERT COLEMAN                           )       The Honorable Mark R. Hornak
                                         )
              Defendant.                 )




                                  ORDER OF COURT

      AND NOW, to-wit. this ~ a y of          ".J"';;aij ,2019, upon full consideration
of the foregoing Motion for Extension of Time to File Pretrial Motions, it is hereby

ORDERED, ADJUDGED AND DECREED that in the interest of justice, said motion is

GRANTED.

       IT IS FURTHER ORDERED that the extension of time caused by this

continuance (July 8, 2019 through September 8, 2019) be deemed excludable delay

under the Speedy Trial Act 18 U.S.C. §3161 et seq. Specifically, the court finds that the

ends of justice served by granting this continuance outweigh the best interest of the

public and defendant to a speedy trial, 18 U.S.C. §3161 (h)(?)(A). Since, for the reasons

stated in defendant's motion, the failure to grant such continuance would deny counsel

for defendant reasonable time necessary for effective preparation, taking into account

the exercise of due diligence. 18 U.S.C. §3161 (h)(7)(B)(iv).
           Case 2:19-cr-00140-MRH Document 23 Filed 07/08/19 Page 2 of 2




          IT IS FURTHER ORDERED that Pretrial Motions will be continued until

    September 8, 2019.




                                            Mark R. Hornak
                                            Chief United States District Judge




L




                                        2
